Although I concur in the judgment, I would predicate overruling of the second assignment of error solely upon the failure of counsel to comply with Crim. R. 30, which provides that "no party may assign as error any portion of the charge or omission therefrom unless he objects" and states "specifically the matter to which he objects and the grounds of his objection." Had counsel objected at the trial to the charge, it would have been prejudicial error for the trial court to fail to correct the omission.